Citation Nr: 1535436	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for right foot disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to October 1992, and from October 2001 to October 2003, with additional service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran and his spouse presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

During the hearing, the Veteran expressed his intent to withdraw the matters of entitlement to service connection for bilateral hearing loss disability, a swallowing disability, and low testosterone, as well as the claim for increased initial rating for gastroesophageal reflux disease.  The Board has accordingly limited the appeal to the matters listed on the title page.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Seborrheic dermatitis was manifest in service.


CONCLUSION OF LAW

Seborrheic dermatitis was incurred in service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for seborrheic dermatitis, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, at 1377.

The Board notes that the Veteran is not claiming disability as a result of combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran contends that he is entitled to service connection for a skin disability of the face and neck-namely, seborrheic dermatitis-as he believes that this disability had its onset in service.  In various written statements and during his Board hearing, the Veteran testified that he was initially diagnosed with seborrheic dermatitis in 1983 during his first period of active duty service.  While he was initially prescribed Selsun shampoo, he was later prescribed Ketoconazole shampoo and cream for his face and neck in approximately 1990.  He reported that he had dealt with the condition since the initial diagnosis in 1983.  The Veteran's wife, a nurse married 1999 to the Veteran since, also testified that she had observed the Veteran's skin problems throughout their marriage.

The Board notes that treatment records from this first period of active duty service as well as complete records from October 2001 to October 2003 are not of record.  In December 2009, after numerous attempts to obtain these records, VA made a formal finding of unavailability of the service treatment records. The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). Because of missing records, the analysis below has been undertaken with this heightened duty in mind. 

The Veteran's treatment records from his period of Reserve service reflect that he was issued a prescription for Ketoconazole shampoo in July 2007.  An April 2008 report notes a past medical history of seborrheic dermatitis.  

On VA examination in February 2010, the Veteran reported that his seborrheic dermatitis was diagnosed in basic training with scaling and peeling skin on the scalp, eyebrows, mustache, and ears.  He treated the skin condition with Ketoconazole shampoo or ointment or Nizoral shampoo.  He reported flare-ups approximately every 2 weeks, lasting 3 to 4 days a time.  The flare-ups were exacerbated by failing to use Ketoconazole shampoo and relieved with its use.

After physical examination, the examiner diagnosed seborrheic dermatitis, and opined that the disability was at least as likely as not a continuation of seborrheic dermatitis experienced while in the military.  The examiner noted that while seborrheic dermatitis was in remission on examination, it was a recurring condition.

The Board acknowledges this examiner's opinion appears to be largely based on the Veteran's self-report regarding the onset of his symptoms due to the unavailability of service treatment records; however, in this case, the Veteran is competent and credible to report symptoms involving a skin condition since service because this requires only personal knowledge as it comes to him through his senses. The Veteran is competent to testify as to his observations. See Jandreau v., 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336; Layno, 6 Vet. App. at 470.

Given the Veteran's competent and credible reports regarding the onset of his seborrheic dermatitis, the reserve treatment records showing refill of a previous prescription for the condition, the examination placing the onset of seborrheic in service, and the Board's heightened duties in this case, the Board finds that the weight of the evidence supports the conclusion that the Veteran's seborrheic dermatitis had its onset in service.  For these reasons, service connection must be granted.


ORDER

Entitlement to service connection for seborrheic dermatitis is granted.


REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claims for service connection is warranted.

The Veteran contends that his remaining claimed disabilities had their onset during additional periods of active duty service.  In addition to the periods of verified active service form September 1983 to October 1992 and October 2001 to October 2003, the Veteran also reports that he was on active duty under title 10 from October 2003 to June 2005, and from June 2007 to November 2007.  The Board notes that there are no DD214s of records confirming these additional periods of service.

The Veteran submitted various "Request and Authorization for Active Duty Training/Active Duty Tour" forms indicating that he was called to duty under 10 U.S.C. 12301(d) in support of operation Noble Eagle.  These request forms note that the Veteran was called to active duty under 10 U.S.C.A. § 12301(d) in support of Operation Noble Eagle from February 2004 to September 2004, October 2004 to December 2004, and January 2005 to September 2005.   Also of record are unsigned requests from June 2007 to August 2007 and from October 2007 to November 2007.

The Veteran's personnel records include point summaries noting additional duty in 2004; however, the exact dates of duty are not confirmed and there are no point summaries beyond 2004.  

Given the foregoing, the Board believes that additional development to verify the claimed additional periods of active duty service is warranted.

In addition, during the hearing, the Veteran discussed additional treatment for his lumbar spine at the Medical Center of the Rockies, including recent x-rays.  Efforts to obtain this and any other outstanding evidence should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to verify the Veteran's report of additional active duty service for the periods from October 2003 to June 2005, and from June 2007 to November 2007, to include contacting the National Personnel Records Center, Records Management Center, Air Reserve Personnel Center, the Veteran's Reserve unit, and any other appropriate Federal agency to verify any additional period of active service. The AOJ should also attempt to obtain any pay records from Defense Finance and Accounting Service (DFAS). Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claims, to include any records from the Medical Center of the Rockies. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request that he submit the outstanding evidence.

3.  The AOJ should obtain all outstanding pertinent VA treatment records.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The AOJ should undertake any additional development deemed warranted, to include consideration of whether additional examination is warranted in light of any verification of additional periods of active duty service or additional evidence received.

5.  The AOJ should prepare a document for the record that clearly establishes the dates of service that have been accepted.

6.  Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


